Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, dated April 20, 1994, which, after a hearing, directed the petitioner to make restitution of all Medicaid reimbursements paid to it during the period of July 24, 1992, through September 22, 1992.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the Department of Social Services presented substantial evidence to support its determination (see, Matter of Lahey v Kelly, 71 NY2d 135, 140; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181; Matter of Pell v Board of Educ., 34 NY2d 222, 231; Matter of Greenberg v Cortines, 215 AD2d 385; CPLR 7803 [4]). Ample documentary and testimonial evidence showed that the petitioner failed timely to comply with Vehicle and Traffic Law § 509-j, compliance with which was required to maintain a *419provider’s participation in the medical assistance program pursuant to 18 NYCRR 504.7 (d) (1). Restitution was properly-sought for payments made during the period of the petitioner’s noncompliance.
The petitioner’s remaining contentions are either without merit or not properly before this Court. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.